DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 9-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simula in view of Romero et al. (Romero, US PGPub 2012/0173150)
	Referring to Claim 1, Simula teaches a sensing device (Fig. 2 #2; [0036]) configured to generate cross sectional sensing data of steel reinforcement ([0051]) located within a bridge deck ([0034]); a positioning device (Fig. 2 #10; [0045] and [0056]) configured to determine a geographic position of the sensing device relative to the bridge deck; a memory ([0042] portion of the processor) coupled to the sensing device and the positioning device configured to store the sensing data and the geographic positioning data; and a processor (Fig. 3 #7; [0042]) coupled to the memory, the processor configured to generate three-dimensional imagery ([0070]) of the sensing data for display ([0038] and [0103]), detect an area of interest from the imagery that exceeds a threshold value, and generate a current plan of action to repair the area of interest from the imagery that exceeds a threshold value; [0060-0088], but does not explicitly disclose nor limit the sensing data being of the steel reinforcement for display that represents a deterioration depth, and a placement and orientation of the steel reinforcement within the bridge deck.

	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Simula with the data collection techniques as taught by Romero so as to precisely know the location of the rebar within a bridge and analyze the level of deterioration; see abstract.
	Referring to Claim 2, Simula as modified by Romero teaches wherein the processor is further configured to record in the memory the current plan of action associated with the area of interest; [0060-0088].
	Referring to Claim 3, Simula as modified by Romero teaches wherein the processor is further configured to compare the current plan of action with a prior recorded plan of action for a same area of interest; [0060-0088].
	Referring to Claim 4, Simula as modified by Romero teaches wherein the processor is further configured to generate a new plan of action when the prior recorded plan of action that was implemented and the current plan of action indicates no improvement in the area of interest; [0060-0088].
	Referring to Claim 5, Simula as modified by Romero teaches wherein the processor is further configured to generate the plan of action to visually indicate defects of the steel reinforcement of the bridge deck; [0060-0088].

	Referring to Claim 9, Simula as modified by Romero teaches wherein the processor is further configured to correlate an assigned condition level with a particular action item; [0060-0088].
	Referring to Claim 10, Simula as modified by Romero teaches wherein the sensing device is mounted to a vehicle and configured to operate at highway speeds to obtain the sensing data 130125825used to generate the imagery; [0003].
	Referring to Claim 11, Simula as modified by Romero teaches a thermal imagery camera coupled to the sensing device and configured to detect moisture levels of the bridge deck that indicate deterioration; [0011] infrared thermography measure moisture levels.
	Referring to Claim 12, Simula as modified by Romero teaches wherein the processor is further configured to generate a visual indicator on an image of the steel reinforcement of the bridge deck and configured to indicate the location of the area of interest and condition of the bridge deck; [0060-0088].
	Referring to Claim 13, Simula as modified by Romero teaches wherein the processor is further configured to generate a three dimensional image including the steel reinforcement of a section of the bridge deck using the sensing data; [0070].
	Referring to Claim 14, Simula as modified by Romero teaches wherein the processor is further configured to determine the rebar placement patterns and sizing of the steel reinforcement of the bridge deck using the sensing data; [0051].
	Referring to Claim 15, Simula teaches a ground penetrating radar (GPR) sensing device configured to generate cross sectional sensing data of steel reinforcement within a bridge deck; a 
	Simula does teach in [0035] the invention accurately, quickly, and reliably locates, identifies and quantifies the structural conditions and integrity of the structural materials underlying the surfaces and sub-surface structures being scanned. While this is believed to teach the claimed limitations, Romero teaches the displaying of the precise location of rebar within a surface and detecting deterioration depth on bridge decks; [0056-0057] and [0098].
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Simula with the data collection techniques as taught by Romero so as to precisely know the location of the rebar within a bridge and analyze the level of deterioration; see abstract.
	Referring to Claim 16, Simula teaches wherein the processor is further configured to detect an area of interest from the sensing data that exceeds a threshold value; [0060-0088].
	Referring to Claim 17, Simula teaches wherein the processor is further configured to generate a new plan of action when a prior recorded plan of action and a current plan of action indicates no improvement in the area of interest; [0060-0088].
	Referring to Claim 18, Simula teaches wherein the processor is further configured to generate a plan of action to visually indicate defects of the bridge; [0060-0088].

	Simula does teach in [0035] the invention accurately, quickly, and reliably locates, identifies and quantifies the structural conditions and integrity of the structural materials underlying the surfaces and sub-surface structures being scanned. While this is believed to teach the claimed limitations, Romero teaches the displaying of the precise location of rebar within a surface and detecting deterioration depth on bridge decks; [0056-0057] and [0098].
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Simula with the data collection techniques as taught by Romero so as to precisely know the location of the rebar within a bridge and analyze the level of deterioration; see abstract.
	Referring to Claim 20, Simula teaches activating a painting device coupled to the processor to mark the bridge deck with paint at the area of interest of deterioration when deterioration is identified; [0062].


Claim 7 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Simula as modified by Romero in view of Mazzeo.
	Referring to Claim 7, Simula as modified by Romero teaches a painting device coupled to the sensing device that is configured to automatically activate and mark the area of interest on the bridge deck with paint, but does not explicitly disclose nor limit it be in a color that correlates with a detected deterioration level of the steel reinforcement of the bridge deck.
	However, Mazzeo teaches painting in a color that correlates with a detected deterioration level of the steel reinforcement of the bridge deck; [0105].
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Simula as modified by Romero with the multiple paint colors as taught by Mazzeo as each color, pattern, and/or intensity could correspond to a particular trigger criterion.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simula as modified by Romero in view Cronin.
	Referring to Claim 8, Simula as modified by Romero teaches wireless communication, but does not explicitly disclose nor limit an antenna configured to wirelessly transmit the current plan of action to a receiver associated with a bridge owner.
	However, Cronin teaches wirelessly transmitting data to an owner; Fig. 1A [0034-0035].
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Simula as modified by Romero with the communication as taught by Cronin so maintenance departments can be giving data to generate specific work orders for the road repair crews.

Note: For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PGPub 2017/0204569 also discloses a method for determining the level of deterioration of a roadway.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WHITNEY T MOORE whose telephone number is (571)270-3338.  The examiner can normally be reached on Monday-Friday from 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WHITNEY MOORE/Primary Examiner, Art Unit 3646